Citation Nr: 9931169	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  98-20 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $4,152.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from April 1954 to December 
1955.  In April 1997, the St. Petersburg, Florida, Regional 
Office (RO) proposed to reduce the veteran's Department of 
Veterans Affairs (VA) improved pension benefits retroactively 
from December 1, 1996 due to his family's receipt of 
additional Social Security Administration (SSA) benefits.  In 
June 1997, the RO effectuated the proposed reduction.  The RO 
informed the veteran that the adjustment "results in an 
overpayment of benefits" to him.  The veteran was told that 
he would be "notified shortly of the exact amount of the 
overpayment."  In July 1997, the RO determined that the 
greater benefit to which the veteran was entitled was 
compensation rather than pension and directed that the 
veteran would therefore receive compensation rather than 
improved pension benefits.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997 decision of the RO's 
Committee on Waivers and Compromises (Committee) which 
concluded that there was bad faith on the veteran's part in 
the creation of the overpayment of VA improved pension 
benefits in the amount of $4,152.00 and denied his request 
for waiver of recovery of the overpayment.  The veteran has 
been represented throughout this appeal by the American 
Legion.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran was overpaid VA improved pension benefits in 
the amount of $4,152.00 due to his failure to promptly and 
accurately inform the VA of his family's receipt of monthly 
SSA benefits.  

3.  Notwithstanding the veteran's fault in creating the 
overpayment of improved disability pension benefits, recovery 
of the indebtedness would result in severe financial hardship 
to the veteran.  



CONCLUSIONS OF LAW

1.  The overpayment of VA improved pension benefits in the 
amount of $4,152.00 was not due to error solely on the part 
of the VA and was otherwise properly created.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.660(a) (1999).  

2.  Recovery of the overpayment of VA improved pension 
benefits in the amount of $4,152.00 would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 1999); 38 C.F.R.§§ 1.963(a), 1.965(a) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that recovery of the 
overpayment of VA improved pension benefits in the amount of 
$4,152.00 should be waived as the overpayment was created by 
his misunderstanding as to the need for him to report his SSA 
benefits and/or his wife's failure to cooperate in providing 
accurate financial information to the VA; was not 
precipitated by bad faith on his part; and such action would 
result in undue financial hardship on him and his family.  


I. Creation of the Debt

Generally, a veteran in receipt of VA pension benefits must 
notify the VA of all circumstances which will affect his 
entitlement to receive pension benefits or the rate of those 
benefits.  Such notice must be furnished when the recipient 
acquires knowledge that his income has changed.  38 C.F.R. 
§ 3.660(a)(1) (1999).  

In January 1996, the RO granted a permanent and total 
disability rating for pension purposes.  In February 1996, 
the RO informed the veteran that he had been awarded VA 
improved pension benefits based upon its determination that 
he and his family had no earned income; he was not in receipt 
of SSA benefits; and his wife and dependent child were in 
receipt of yearly SSA benefits in the amounts of $480.00 and 
$2,160.00, respectively.  In April 1996, the veteran 
submitted an Improved Pension Eligibility Verification Report 
(Veteran with Children) (VA Form 21-0517) which indicated 
that: the veteran had neither earned income nor SSA benefits; 
his wife was in receipt of no earned income and monthly SSA 
benefits in the amount of $40.00; and his child was in 
receipt of no earned income and monthly SSA benefits in the 
amount of $180.00.  In May 1996, the RO informed the veteran 
that there had been a cost of living adjustment to his 
improved pension benefits; his adjusted pension benefits were 
based upon a review of the information which he provided in 
his April 1996 Improved Pension Eligibility Verification 
Report (Veteran with Children) (VA Form 21-0517); and he had 
a duty to promptly inform the VA of any changes in his 
income.  

In April 1997, the RO informed the veteran that it had 
received information establishing that he and his wife were 
in receipt of monthly SSA benefits in the amounts of $721.00 
and $294.80, respectively.  Based upon the veteran's and his 
wife's reported income, the RO proposed to reduce the 
veteran's improved pension benefits.  In June 1997, the RO 
informed the veteran in writing that the proposed reduction 
had been effectuated as of December 1, 1996.  In July 1997, 
the RO informed the veteran that the greater benefit to which 
he was entitled was compensation rather than pension and thus 
he would be receiving VA compensation benefits thereafter.  
In his October 1997 notice of disagreement, the veteran 
advanced that he mistakenly believed that the VA was aware of 
his family's SSA benefits and was therefore not required to 
report them to the RO.  

The veteran has not contested the amount of the overpayment.  
In light of this fact and given the veteran's acknowledgment 
that he failed to inform the VA of his receipt of SSA 
benefits, the Board finds that the overpayment of VA improved 
pension benefits in the amount of $4,152.00 was solely the 
consequence of the veteran's own action and thus properly 
created.  




II. Waiver of Recovery

Recovery of an overpayment of VA improved pension benefits 
may be waived if 
recovery of the indebtedness from the payee who received the 
benefit would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 1.963(a) (1999).  The equity and good conscience standard 
means arriving at a fair decision between the obligor and the 
Government.  In making this decision, consideration is to be 
given to factors such as: the fault of the debtor; a 
balancing of the fault of the debtor against any fault of the 
VA; whether collection would deprive the debtor of basic 
necessities; whether recovery would nullify the objective for 
which the benefits were intended; whether a failure to make 
restitution would result in unfair gain to the debtor; and 
whether reliance on the benefits would result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a) (1999).  

VA clinical documentation dated between December 1994 and 
September 1995 conveys that the veteran was diagnosed with 
chronic skin and toenail disabilities, diabetes mellitus, hip 
fracture residuals including arthritis, lumbosacral spine 
degenerative joint disease, right ankle degenerative joint 
disease, chronic obstructive pulmonary disease, and chest 
gunshot wound residuals.  

In a July 1997 written statement, the veteran advanced that 
recovery of any or all of the overpayment of VA improved 
pension benefits would "create a hardship upon" him.  He 
stated that he might be getting a divorce from his wife.  The 
veteran's wife refused to provide him with any of her 
financial information.  

In an August 1997 Financial Status Report (VA Form 20-5655), 
the veteran indicated that: his family's monthly income 
consisted solely of SSA benefits in the amount of $1,057.00; 
his monthly expenses totaled $1,104.00; and his assets 
consisted of $14.00 in cash, a 1986 automobile, furniture and 
household goods valued at $2,000.00, and real estate valued 
at $45,000.00.  

A May 1998 written statement from [redacted], Associate 
Pastor, [redacted], conveys that he had 
counseled the veteran during the preceding year.  Mr. [redacted] 
stated that the veteran's wife had not "truthfully disclosed 
her salary" which "adversely affected his filing with the 
VA as to withholding information on family income."  

In a June 1998 Financial Status Report (VA Form 20-5655), the 
veteran indicated that: his net monthly income consisted 
solely of SSA benefits in the amount of $692.00; his monthly 
expenses totaled $1.246.28; and his assets consisted of 
$16.00 in cash, a 1986 automobile, furniture and household 
goods valued at $500.00, and real estate valued at 
$42,000.00.  He stated that he did not know his wife's 
monthly income.  In a June 1998 written statement, the 
veteran stated that he was "behind $1,246.28 on my bills to 
pay" and recovery of "any or all back (sic) will create a 
hardship upon myself."  

The Board has reviewed the probative evidence including the 
veteran's testimony and statements on appeal.  While he was 
clearly at fault in the creation of the overpayment of VA 
improved pension benefits, the Board observes that there is 
no indication of bad faith evident in the veteran's actions.  
The recovery of the overpayment would result in severe 
financial hardship to the veteran.  He has a number of 
significant disabilities including diabetes mellitus and 
chronic obstructive pulmonary disease.  The veteran and his 
wife apparently keep separate finances to which the other is 
not privy.  The veteran and his associate pastor have 
established that the veteran's wife has not been forthcoming 
with her financial information including monthly income and 
expenses.  The veteran has reported personal monthly expenses 
which exceed his net monthly income by approximately $554.00 
and current delinquent debts of $1,246.28.  Upon application 
of the aforementioned authorities to the instant appeal, the 
Board concludes that recovery of the overpayment from the 
veteran would be against equity and good conscience.  
According, a waiver of recovery of the overpayment of VA 
improved pension benefits to the veteran in the amount of 
$4,152.00 is granted.  


ORDER

Waiver of recovery of the overpayment of VA improved pension 
benefits in the 
amount of $4,152.00 is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

